CLAYMORE EXCHANGE-TRADED FUND TRUST Guggenheim BulletShares 2012 Corporate Bond ETF Guggenheim BulletShares 2013 Corporate Bond ETF Guggenheim BulletShares 2014 Corporate Bond ETF Guggenheim BulletShares 2015 Corporate Bond ETF Guggenheim BulletShares 2016 Corporate Bond ETF Guggenheim BulletShares 2017 Corporate Bond ETF Guggenheim BulletShares 2012 High Yield Corporate Bond ETF Guggenheim BulletShares 2013 High Yield Corporate Bond ETF Guggenheim BulletShares 2014 High Yield Corporate Bond ETF Guggenheim BulletShares 2015 High Yield Corporate Bond ETF Guggenheim Spin-Off ETF Guggenheim Multi-Asset Income ETF Guggenheim Mid-Cap Core ETF Guggenheim Defensive Equity ETF Guggenheim BRIC ETF Guggenheim Enhanced Core Bond ETF Guggenheim Enhanced Short Duration Bond ETF Guggenheim Insider ETF Guggenheim Ocean Tomo Patent ETF Guggenheim Ocean Tomo Growth Index ETF Guggenheim Raymond James SB-1 Equity ETF Wilshire 5000 Total Market ETF Wilshire Micro-Cap ETF Wilshire US REIT ETF Wilshire 4500 Completion ETF Guggenheim Sector Rotation ETF Guggenheim S&P Global Dividend Opportunities Index ETF Guggenheim International Small Cap LDRs ETF CLAYMORE EXCHANGE-TRADED FUND TRUST 2 Guggenheim ABC High Dividend ETF Guggenheim S&P Global Water Index ETF Guggenheim China Technology ETF Guggenheim Timber ETF Guggenheim EW Euro-Pacific LDRs ETF Guggenheim Canadian Energy Income ETF Guggenheim Airline ETF Guggenheim Frontier Markets ETF Guggenheim China Small Cap Index ETF Guggenheim International Multi-Asset Income ETF Guggenheim Yuan Bond ETF Guggenheim Shipping ETF Guggenheim Solar ETF Guggenheim China Real Estate ETF Guggenheim China All-Cap ETF Supplement to the currently effective Summary Prospectus, Statutory Prospectus and Statement of Additional Information for each of the above listed Funds: Effective January 17, 2012, Chuck Craig will no longer serve as a portfolio manager for the above listed Funds.Accordingly, all references to Chuck Craig are hereby deleted. Claymore Exchange-Traded Fund Trust 2455 Corporate West Drive Lisle, Illinois 60532 Claymore Exchange-Traded Fund Trust 2 2455 Corporate West Drive Lisle, Illinois 60532 Please Retain This Supplement for Future Reference January 13, 2012 ETF-PRO-SUP-ALL0112
